IN THE COURT OF APPEALS OF TENNESSEE
                                 AT NASHVILLE
                                   Assigned on Briefs April 13, 2007

                      ERIC TODD JACKSON v. CARRIE GASAWAY

                       Appeal from the Circuit Court for Montgomery County
                               No. 50400644     Ross H. Hicks, Judge


                        No. M2004-02285-COA-R3-CV - Filed on July 12, 2007


Inmate appeals the dismissal of his "Personal Injury Suit" against the attorney who represented him
in a previous criminal matter. The trial court dismissed the action finding the complaint does not
state a cause of action due to the lack of any allegation of severe mental injury and that any action
arising out of alleged misconduct occurring on March 9, 2001, would be barred by the one-year
statute of limitations. Finding the inmate's suit wholly without merit, we affirm.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

FRANK G. CLEMENT , JR., J., delivered the opinion of the court, in which WILLIAM B. CAIN and
PATRICIA J. COTTRELL, JJ., joined.

Eric Todd Jackson, Tiptonville, Tennessee, Pro Se.

Carrie Gasaway, Clarksville, Tennessee, Pro Se.

                                          MEMORANDUM OPINION1

       Eric Todd Jackson, an inmate in the Northwest Correctional Complex in Tiptonville,
Tennessee was represented in a criminal matter by Clarksville, Tennessee attorney Carrie Gasaway
in 2001. Mr. Jackson entered a guilty plea in that matter which resulted in his incarceration.

       On June 10, 2004, Mr. Jackson filed a pleading with the Circuit Court of Montgomery
County, Tennessee entitled "Personal Injury Suit." In the pleading, he contends that Ms. Gasaway
misled him to enter a guilty plea and to waive "numerous Constitutional Safe Guards by alleging Co-

       1
           Tenn. Ct. App. R. 10 states:

       This Court, with the concurrence of all judges participating in the case, may affirm, reverse or modify
       the actions of the trial court by memorandum opinion when a formal opinion would have no
       precedential value. W hen a case is decided by memorandum opinion it shall be designated
       "MEMORANDUM OPINION," shall not be published, and shall not be cited or relied on for any
       reason in any unrelated case.
defendant 'Tammy Sheeks' was to testify against [him].” Mr. Jackson contends Ms. Gasaway
engaged in this conduct on two separate occasions, once on March 9, 2001, and again on August 22,
2003. Mr. Jackson further contends that Ms. Gasaway’s conduct caused him to lose thousands of
dollars of monetary damages due to the conveyance of false statements that subsequently led to the
demise of his liberty.

        Ms. Gasaway filed a motion to dismiss pursuant to Tenn. R. Civ. P. 12.02(6) for failure to
state a claim for which relief could be granted. She also contended that to the extent a claim for
events occurring on March 9, 2001, could be identified in Mr. Jackson’s Personal Injury Suit, that
claim would be barred by the one-year statute of limitations. The trial court granted the motion
finding that the complaint does not state a cause of action due to the lack of any allegation of severe
mental injury and that any action arising out of alleged misconduct occurring on March 9, 2001,
would be barred by the one-year statute of limitations.

        The purpose of a Tenn. R. Civ. P. 12.02(6) motion to dismiss is to determine whether the
pleadings state a claim upon which relief can be granted. A Rule 12 motion only challenges the legal
sufficiency of the complaint. It does not challenge the strength of the plaintiff's proof. See Bell ex
rel. Snyder v. Icard, Merrill, Cullis, Timm, Furen & Ginsburg, P.A., 986 S.W.2d 550, 554 (Tenn.
1999). In reviewing a motion to dismiss, we must liberally construe the complaint, presuming all
factual allegations to be true and giving the plaintiff the benefit of all reasonable inferences. See
Pursell v. First American National Bank, 937 S.W.2d 838, 840 (Tenn. 1996); see also Trau-Med of
Am., Inc. v. Allstate Ins. Co., 71 S.W.3d 691, 696-97 (Tenn. 2002). Thus, a complaint should not
be dismissed for failure to state a claim unless it appears that the plaintiff can prove no set of facts
in support of his or her claim that would warrant relief. (emphasis added) See Doe v. Sundquist, 2
S.W.3d 919, 922 (Tenn. 1999); Fuerst v. Methodist Hospital South, 566 S.W.2d 847, 848 (Tenn.
1978). Making such a determination is a question of law. Our review of a trial court’s
determinations on issues of law is de novo, with no presumption of correctness. Frye v. Blue Ridge
Neuroscience Center, P.C., 70 S.W.3d 710, 713 (Tenn. 2002); Bowden v. Ward, 27 S.W.3d 913, 916
(Tenn. 2000); Ganzevoort v. Russell, 949 S.W.2d 293, 296 (Tenn. 1997).

        Having examined Mr. Jackson’s "Personal Injury Suit" we have concluded, as the trial court
did, that it fails to state a claim upon which relief can be granted and thus was properly dismissed
by the trial court. Therefore, the judgment of the trial court is affirmed, and this matter is remanded
with costs of appeal assessed against Eric Todd Jackson for which execution may issue.



                                                                ___________________________________
                                                                FRANK G. CLEMENT JR., JUDGE2




       2
           This matter was assigned to the authoring judge in July of 2007.

                                                         -2-